DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 and 4/24/2020 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-9, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2018/0059384, of record).
Regarding Claim 1, Noda discloses an optical system (Fig. 1) comprising a plurality of lens units (Fig. 1, G1-G5), intervals between adjacent lens units being changed during focusing (Paragraphs 0007 and 0061),
wherein the plurality of lens units consists of a first lens unit that has positive refractive power (Fig. 1, G1, Paragraph 0061) and is disposed closest to an object side, a middle group including at least two lens units (Fig. 1, G2, G3, and G4, Paragraph 0061), and a final lens unit that has negative refractive power and is disposed closest to an image side (Fig. 1, G5, Paragraph 0061),
wherein the middle group includes a first focus lens unit configured to move during focusing (Fig. 1, G2, Paragraph 0061), and a second focus lens unit disposed on the image side of the first focus lens unit and configured to move during focusing (Fig. 1, G4, Paragraph 0061),
wherein an aperture stop (Fig. 1, St, Paragraph 0061) is disposed between two lenses included in the middle group, and
wherein following conditional expressions are satisfied:

where f represents a focal length of the optical system, fn represents a focal length of the final lens unit, and fr represents a focal length of the second focus lens unit.
However Noda does not specifically disclose -7.00 < f/fn < -1.78, but discloses  (Paragraph 0181, Tables 1-3, Table 16, f/fn = 116.362/-67.199 = -1.73, conditional expression is not met), for the purpose of reducing back focus and thereby reducing the lens total length (Paragraph 0113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to meet the conditional expression -7.00 < f/fn < -1.78, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to for the purpose of reducing back focus and thereby reducing the lens total length.
Regarding Claim 2, Noda discloses as is set forth above and further discloses wherein a following conditional expression is satisfied:
2.50 < f/sk < 9.00, (Paragraph 0181, Tables 1-3, f/sk=3.17, conditional expression is met), where sk represents a back focus of the optical system during focusing on an object at infinity .
Regarding Claim 3, Noda discloses as is set forth above and further discloses wherein a following conditional expression is satisfied:

Regarding Claim 4, Noda discloses as is set forth above and further discloses wherein the first focus lens unit is a second lens unit that is disposed closest to the object side in the middle group and has positive or negative refractive power, and
wherein a following conditional expression is satisfied:
1.50 < f/|f2| < 6.00 (Paragraph 0181, Tables 1-3, f/|f2| = 2.36, conditional expression is met), where f2 represents a focal length of the second lens unit.
Regarding Claim 6, Noda discloses as is set forth above and further discloses wherein the middle group includes a second lens unit that is disposed closest to the object side in the middle group and has positive or negative refractive power, wherein the second lens unit is the first focus lens unit, and wherein a following conditional expression is satisfied: 0.02 < |D2|/DL < 0.40 (Paragraph 0181, Tables 1-3, |D2|/DL=0.08, conditional expression is met), where DL represents a total lens length of the optical system during focusing on an object at infinity and D2 represents a moving amount of the second lens unit during focusing from the object at infinity to the object at a closest distance.
Regarding Claim 7, Noda discloses as is set forth above and further discloses wherein the middle group includes a second lens unit that is disposed closest to the object side in the middle group and has positive or negative refractive power, wherein the second lens unit is the first focus lens unit, and wherein a following conditional expression is satisfied: 0.02 < |Dr|/DL < 0.40 (Paragraph 0181, Tables 1-3, |Dr|/DL =0.07, conditional expression is met), where DL represents a total lens length of the 
Regarding Claim 8, Noda discloses as is set forth above and further discloses wherein a following conditional expression is satisfied: 0.50 ≤ (-β) (Paragraph 0060, magnification = -0.5, conditional expression is met) where β represents an imaging magnification of the optical system during focusing on an object at a closest distance.
Regarding Claim 9, Noda discloses as is set forth above and further discloses wherein at least one of the first focus lens unit and the second focus lens unit consists of at most three lenses (Fig. 1, Tables 1-3, both G2 (L21, L22, L23) and G4 (L41, L42, L43) both have 3 lenses).
Regarding Claim 11, Noda discloses as is set forth above and further discloses wherein the aperture stop is disposed between the first focus lens unit and the second focus lens unit (Fig. 1, Tables 1-3, stop ST is between G2 and G4).
Regarding Claim 12, Noda discloses as is set forth above and further discloses wherein the final lens unit includes a negative lens and a positive lens (Fig. 1, G5 includes a negative lens L51 and a positive lens L52, Tables 1-3).
Regarding Claim 13, Noda discloses as is set forth above and further discloses wherein the first lens unit does not move during focusing (Fig. 1, G1 is immovable, Paragraph 0061).
Regarding Claim 14, Noda discloses as is set forth above and further discloses wherein the middle group consists of a second lens unit having negative refractive power, a third lens unit having positive refractive power and a fourth lens unit having 
Regarding Claim 17, Noda discloses as is set forth above and further discloses wherein the middle group consists of a second lens unit having negative refractive power and a third lens unit having positive refractive power, disposed in order from the object side to the image side (Fig. 1, G2 is negative, G3 is positive).
Regarding Claim 18, Noda discloses an image pickup apparatus (Fig. 12, Fig. 13) comprising:
an optical system (Fig. 1); and
an image pickup element that receives light of an image formed by the optical system (Paragraph 0192, CCD, Paragraph 0063),
wherein the optical system includes a plurality of lens units (Fig. 1, G1-G5), intervals between adjacent lens units being changed during focusing (Paragraph 0061),
an optical system (Fig. 1) comprising a plurality of lens units (Fig. 1, G1-G5), intervals between adjacent lens units being changed during focusing (Paragraphs 0007 and 0061),
wherein the plurality of lens units consists of a first lens unit that has positive refractive power (Fig. 1, G1, Paragraph 0061) and is disposed closest to an object side, a middle group including at least two lens units (Fig. 1, G2, G3, and G4, Paragraph 0061), and a final lens unit that has negative refractive power and is disposed closest to an image side (Fig. 1, G5, Paragraph 0061),
wherein the middle group includes a first focus lens unit configured to move during focusing (Fig. 1, G2, Paragraph 0061), and a second focus lens unit disposed on 
wherein an aperture stop (Fig. 1, St, Paragraph 0061) is disposed between two lenses included in the middle group, and
wherein following conditional expressions are satisfied:
1.10 < |fr/fn| < 5.50 (Paragraph 0181, Tables 1-3, |fr/fn|=|fG4/fG5|=88.08/-67.199=1.31, conditional expression is met)
where f represents a focal length of the optical system, fn represents a focal length of the final lens unit, and fr represents a focal length of the second focus lens unit.
However Noda does not specifically disclose -7.00 < f/fn < -1.78, but discloses (Paragraph 0181, Tables 1-3, Table 16, f/fn = 116.362/-67.199 = -1.73, conditional expression is not met), for the purpose of reducing back focus and thereby reducing the lens total length (Paragraph 0113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to meet the conditional expression -7.00 < f/fn < -1.78, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to for the purpose of reducing back focus and thereby reducing the lens total length.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2018/0059384, of record) in view of Kawamura et al. (US 2018/0164540) .
Regarding Claim 10, Noda discloses as is set forth above but does not further discloses wherein an aperture diameter of the aperture stop can be changed during focusing.
However Kawamura, in the same field of endeavor, discloses wherein an aperture diameter of the aperture stop can be changed during focusing (Paragraph 0107) for the purpose of reducing the load aberration correction during focusing on a close-range object (Paragraph 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Noda with the wherein an aperture diameter of the aperture stop can be changed during focusing of Kawamura, for the purpose of reducing the load aberration correction during focusing on a close-range object.
Allowable Subject Matter
Claims 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first focus 
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the middle group consists of a second lens unit having negative refractive power, a third lens unit having positive refractive power and a fourth lens unit having negative refractive power, disposed in order from the object side to the image side.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of an optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the middle group consists of a second lens unit having negative refractive power, a third lens unit having positive refractive power, a fourth lens unit having positive refractive power and a fifth lens unit having positive refractive power, disposed in order from the object side to the image side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noda (US 10,274,709), Noda (US 2018/0059382), Noda (US 10,295,801), Noda (US 2018/0059384), Matsumura et al. (US 10,079,964), Matsumura .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872